Application by the defendant for a writ of error coram nobis seeking leave to file a late application for leave to appeal to the Court of Appeals from a decision and order of this Court dated December 1, 2009, affirming a judgment of the County Court, Orange County, rendered March 22, 2007.
Ordered that the application is denied.
Contrary to the defendant’s contention, People v Syville (15 NY3d 391 [2010]) does not afford him the relief requested. Eng, P.J., Dillon, Angiolillo and Miller, JJ., concur.